         Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT
                                                                                         F'1fr*
Ludys C. Nino,                                              caseNo. 3:18-cv-2or¡¿l&c.frI t       T   p    3 3e
                                Plaintift                            *?ä'f        Ñ i#lËå$Åti,
                                                                                                         Tji''
                                                                                                     F
                    'against-
                                                           RECONSIDERATION
COLINTRYV/IDE HOME LOANS, INC.;                       PURSUANT To FRCP Rule 60(b)(3X4)
BANK OF AMERICA; INDYMAC; OCWEN
LOAN SERVICING, LLC, et. al.,

                                Defendant(s)



        COMES NOW the Plaintiff, Ludys C. Nino, to hereby move the Court pursuant to FRCP

Rule 60(b)(3X4), for Reconsideration of relief from a final Order rendered by the Court

predicated upon time bar limitations that have enabled and facilitated the perfection of the

Defendant(s) fraudulent inducement and fraud upon the Court, whereupon any judgment

rendered by the Courts in the adjudication of the cases between the within parties is void.

       Plaintiff is certain that the Court is aware that no rights can be acquired by fraud. A

judgment for foreclosure procured by fraud is a Void judgment. This Court's ruling that

Plaintiffls Complaint is time barred does not address the question of whether     the judgments

rendered in the State Court is Void as a matter of law or whether the predicate acts giving rise to

the Plaintiff s causes of action fall under the Continuing Violations Doctrine.

       Under the Doctrine of Equity a Party seeking remedy and relief must come with Clean

Hands. There are genuine issues of material facts going to the subject matter of this Complaint

going to the question of Void judgments being ignored or avoided by this Court. The ruling

granting dismissal of the merits of Plaintiff s Complaint does not reach a determination of either

the merits of the PlaintifPs claims, or a Defendant's defenses to those claims.
         Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 2 of 9



                                                                             ooall
        Under Article   III of the Constitution, federal Courts   can hear           cases,   in law and

equity, arising under this Constitution and the laws of the United States...". (U.S. Const., Art III,

Sec. 2), and the Supreme Court has interpreted this clause broadly, finding that              it allows federal

Courts to hear any case in which there is a federal ingredient. (Osborn v. Bank of the United

States, 9 Wheat;   22U.5.738 (1824).

        Plaintiff has submitted aprimafacie     case that the Defendant(s), and each           of them, do not

have a right to enforce a Mortgage contract that was induced by fraud, nor a foreclosure

judgment that was procured by fraud upon the Court using a fraudulently induced Mortgage

contract as the basis for their Standing to invoke the State Court's jurisdiction.

        State law must first be constitutional-that is,      in conformity with the United                 States

Constitution, and then consistent and in conformity with the law of the State in which it has been

enacted and based upon that State's Constitution. The existence               of Fraud Upon the Court
depends on the circumstances of the particular case.    It is clear, however, that the evidence            alone

which Plaintiff has proffered to the Court establishes the fact that the Defendant(s), and each of

them, have participated or contributed in perpetrated fraud upon the Court in order to procure a

judgment that, for all intents and purposes, have violated Plaintiff s Civil Rights.

        Fraudulent inducement, or fraud that is primarily inter partes, does not constitute fraud

upon the Court absent the encouragement or involvement of the Attorneys involved or other

Court involvement. In fact, any fraudulent or perjured matter which was actually presented and

considered by the Court in reaching its decision cannot ground such a claim under the doctrine                of
estoppels. (,See Outenv. Baltimore County 177 FRD at349; affirmed, Outenv. Baltimore,164F.

3d 625 ¡+ú Cir. 19981). Therefore, the Attorneys are enablers and co-conspirators in the violation

of PlaintifPs Civil Rights.
         Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 3 of 9



        It is Plaintiff   s fervent belief that an indisputable egregious   violation of her rights has

taken place, and that this Court does have the authority to admit jurisdiction based upon U.S.

Const., Art III, Sec. 2, Osborn v. Bank of the United States, 9 Wheat; 22U.5.738 (1524}            Xilin

Jordan v. METRO-NORT COMMUTER RAILROAD COMPANY, Civ. Case No. 3:13-cv-

749(JBA), and FRCP Rule 17(b), to mention a few.

       WHEREFORE, Plaintiff respectfully submits that the points of law and authority so

detailed herein explains that there is indeed a federal question which this Court is not bared to

hear this case and should reconsider its ruling to deny    Plaintiff   s Complaint for time bar

restrictions pursuant to FRCP Rule 60(b)(3X4), and grant this Motion for Reconsideration to

restore this case to the Court Calendar for plenary adjudication on its merits, and for such other

and further relief as to the Court seems just and proper.

       Date: June 17,2019.
             State of Connecticuto County of Fairfield.

                                                                            Respectfully,


                                                                            L          lno
                                                                            P.O. Box 4906
                                                                            Greenwich, CT 06831
            Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 4 of 9



                             IN THE TINITED STATES DISTRICT COURT
                                 FOR DISTRICT OF CONNECTICUT

Ludys C. Nino,                                                      Case No.3 : I 8-cv-2086(JCH)

                                    Plaintiff,
                                                                          AFFIDAVIT
                        -against-                                  OF Ludys C. Nino
                                                                   IN SUPPORT OF
COLINTRYV/IDE HOME LOANS, INC.;                             MOTION FOR RECONSIDERATION
BANK OF AMERICA; INDYMAC; OCWEN                            PURSUANT TO FRCP RULE 60(bX3X4)
LOAN SERVICING, LLC, et. al.,

                                    Defendant(s).

                                       PRELIMINARY STATEMENT

        Plaintift Ludys C. Nino, to hereby respectfully move this Court, pursuant to FRCP Rule

60(bX3X4), et. seq., to reconsider its ruling entered into the record on June 4,2019, dismissing

Plaintiff   s Complaint for time bar     limitations on the following grounds:

        1.    Reconsideration of the Court's ruling is appropriate in this case to correct a clear or

              manifest error of law or fact; and

        2.    To prevent a manifest injustice (Fisherman's Harvest. Inc. v. Post. Buckley. Schuh         &
              Jurnigan.Inc., et. al. No. G-05-0151,2008 WL4277001,a*2 [S.D. Tex. Sept 10,

              20081).

                                                 ARGUMENT

        3.   Plaintiff respectfully submits to the Court that it should reconsider its ruling because

             there are issues conceming a federal question going to the misrepresentation,

             deceptive conduct and misconduct by the opposing Party(s) on a Continuing

             Violation basis that are violative of Plaintiff   s   constitutional rights as a matter of law

             as more    particularly expounded upon herein, and within the foregoing Motion for

             Reconsideration.
 Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 5 of 9



4.   It is common knowledge that     a Court may relieve a Party from a final judgment or

     Order for the following reasons:

     a)   Fraud (whether intrinsic or extrinsic), misrepresentation or misconduct by an

          opposing Party(s). (FRCP 60(bX3).

     b)   "To prevail, the moving Party must prove by clear and convincing evidence that

          the verdict was obtained through fraud, misrepresentation or other misconduct,

          and the conduct complained of prevented the losing Party from    fully and fairly

          presenting the defense [or case]." (DiSaracho v. Custom Food Machinery. Inc.

          206 F.3d874, 880 19ú   Cir. 2000).

5.   Plaintiff has proffered to the Court incontrovertible evidence that the Defendant(s),

     and each of them, did not rebut the merits thereof, the Defendant(s) only cited claim

     preclusion affirmative defenses that did not dispel the validity of PlaintifPs lawful

     causes   ofaction.

6.   The fact that the Mortgage(s) and Note(s) were made with the fraudulent inducement

     of Plaintiff s agreement to those lnstruments is essential to the Defendant(s) Standing

     to invoke the Court's jurisdiction in enforcing any equitable claim to PlaintifPs

     property(s).

7.   Therefore, it stands to reason that the foreclosure judgments and any litigation in

     pursuit of foreclosure against the Plaintiff, is being prosecuted and procured by way

     of fraud upon the Court; and any judgment procured by way of fraud upon the Court

     is, as a matter of law, Void.

8.   Given the facts and law which Plaintiff made issue of in the content of the Civil

     R.I.C.O. Complaint, the judgments and foreclosure actions being litigated in the State
 Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 6 of 9



      Courts under the pretense of a viable Mortgage Loan Agreement that has been

      fraudulently induced and results in a Void judgment of foreclosure is not time bared

      because there is no time bar application attributable to Void judgments.

9.    Plaintiff respectfully reminds the Court that I am Pro     Se, and   I am not trained in the

      law, and although I am well enough educated and of reasonable intelligence in

      construing matters that are integral to the violations of my rights and the law that the

      opposing Party(s) have perpetrated against my property interests I was not astute

      enough to look into the fraud which is the subject matter of this Complaint, and the

      Court's assumption that I should have done so is a denial of PlaintifPs right to full

      and fair redress of grievance in accordance with the Constitution for these united

      States of America.

10.   Plaintiff has expressly stþulated within the content of my pleadings that the opposing

      Party(s) have individually and collectively violated federal law as it relates to the

      facts of my Complaint, particularly the facts stipulated therein that concern unethical

      and prejudicial conduct.

I 1. Plaintiff has indisputable evidence that the purported Original Lender(s) have

      fraudulently induced the Mortgage and Promissory Note that is the subject matter of

      this Complaint.

12.   Plaintiff affirmatively   asserts that the Court should reconsider its   ruling in this case

      because a manifest injustice    will result from the refusal of the Court to do so.
         Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 7 of 9



                               CONCLUSION AND REOUEST FOR RELIEF

       WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that this Court

reconsider its ruling dismissing Plaintiff s Complaint and allow plenary proceedings to continue

in the instant action, and such other and further relief as to the Court seems just and proper.

               Date: June 17,2018.
                     State of Connecticut, County of Fairfield.

                                                                            Submitted,


                                                                        C. Nino
                                                                 P.O. Box 4906
                                                              Greenwich, CT 06831
            Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 8 of 9




                             IN THE TINITED STATES DISTRICT COURT
                                 FOR DISTRICT OF CONNECTICUT

Ludys C. Nino,                                                  Case No.3 : I 8-cv-2086(JCH)

                                  Plaintiff,
                                                                     AFFIDAVIT
                      -against-                                    OF Ludys C. Nino
                                                                   IN SUPPORT OF
COUNTRYWIDE HOME LOANS, INC.;                               MOTION FOR RECONSIDERATION
BANK OF AMERICA; INDYMAC; OCWEN                            PURSUANT rO FRCP RULE 60(bX3X4)
LOAN SERVICING, LLC, et. al.,

                                  Defendant(s).

                                               VERIT'ICATION

STATE OF CONNECTICUT                                )
                                                    ) SS
COUNTY OF                                           \
                                                    I




       I, Ludys C. Nino, hereby verify that the following statements made herein are done under
penalty of perjury of the laws of the United States of America per 28 U.S.C. g 1746:

           I, Ludys C. Nino, have personal firsthand knowledge of the foregoing statements in the

Motion for Reconsideration that I have duly filed in the United States District Court for District

of Connecticut. I affirm that those statements therein are true and correct to the best of my

knowledge and as to those statements for which I have no personal knowledge, I believe them to

be true.

Sworn to Before Me This
I1!rauv o$June, 2019.
,Ð.r.   *,o      TYLctor¡
           ñcitary       "
                             I
*g      curnurìootfu
tpp)w tn oyb,laU
         Case 3:18-cv-02086-JCH Document 77 Filed 06/17/19 Page 9 of 9



                                CERTIFICATE OF' SERVICE
       I, Ludys C. Nino, Plaintift hereby certi$ that a copy of the foregoing Motion for

Reconsideration was duly served by U.S. Mail first class postage prepaid, fax and or email

pursuant to the Federal Rules on June 17,2019 to the following parties:


HALLORAN & SAGE, LLP
Brian D. Rich Esq.
225 Asylum Street
Hartford, CT 06103


                                                                           Plaintiff
